DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s Preliminary Amendment received on 11/02/2020 have been considered. It is noted that claims 1, 5, and 11 have been cancelled.

Double Patenting
3	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
4.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,751,630. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe the same game method comprising receiving real-time statistical information of a real-time sporting event; providing real-time fantasy sports information to a screen of a device of a user of a fantasy sports management application based on the real-time statistical information; retrieving roster information from a database associated with the fantasy sports management application regarding a starting roster of the user of the fantasy sports management application; determining if a player on the starting roster is subject to a trigger event based on the real-time statistical information of the real-time sporting event; in response to the trigger event, output a notification on the screen of the device, wherein the notification provides the user with an option to view the real-time sporting event in which the player is playing in on the device; and in response to the user interacting with the notification on the screen of the device, open a web-based application on the device to air the real-time sporting event in which the player is playing in (see claim 1 of US 10,751,630).
5.	Claims 1-10 of the US patent, discloses every element and limitation of Claims 1-16 of the present application. The following claim chart shows the claim-to-claim comparison between independent claims from both applications.
16/912,755
10,751,630
1. A computer readable storage medium having computer readable instructions stored thereon that, when executed by one or more processors, perform: receiving real-time statistical information of a real-time sporting event; 


providing real-time fantasy sports information to a screen of a device of a user of a fantasy  


retrieving roster information from a database associated with the fantasy sports management application regarding a starting roster of the user of the fantasy sports management application; 

determining if a player on the starting roster is subject to a trigger event based on the real-time statistical information of the real-time sporting event; in response to the trigger event, output a notification on the screen of the device, 

wherein the notification provides the user with an option to view the real-time sporting event in which the player is playing in on the device; and in response to the user interacting with the notification on the screen of the device, open a web-based application on the device to air the real-time sporting event in which the player is playing in. 




receive real-time sports information of a real-time sporting event, output a video signal to an audio-video display based on a user-selected 

receive roster information via the fantasy sports management application regarding a starting roster of one or more users of the fantasy sports management application, 


determine if a player on the starting roster is subject to a trigger event as indicated by the real-time fantasy sports information, and 



in response to the trigger event and the user-selected channel or input source not airing the game that the player is playing in, output a notification providing the user with an option to view the user-selected channel or input source in which the game that the player is playing in is airing on. 






Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715